Case: 15-11483   Date Filed: 10/26/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11483
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:99-cr-00125-KMM-4



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

EFRAIN CASADO,
a.k.a. E-4,
a.k.a. Efro,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (October 26, 2015)

Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:
                Case: 15-11483        Date Filed: 10/26/2015       Page: 2 of 3


       Efrain Casado, a federal prisoner proceeding pro se and currently serving a

total life sentence for his role in a cocaine distribution conspiracy, appeals the

district court’s denial of his motion for a sentence reduction under 18 U.S.C.

§ 3582(c)(2) and Amendment 782 to the Sentencing Guidelines. Casado argues

that the district court incorrectly determined that Amendment 782 did not affect his

guideline sentencing range. Casado also maintains that the sentencing court

improperly used U.S.S.G. § 2D1.1’s murder cross-reference in calculating his

offense level and that his total sentence violated Apprendi v. New Jersey, 530 U.S.

466 (2000). After review,1 we affirm.

       Casado’s guideline sentencing range stemmed not from § 2D1.1(c), the now-

amended drug quantity table, but from § 2D1.1(d)(1), the murder cross-reference

to § 2A1.1. See United States v. Baker, 432 F.3d 1189, 1256 (11th Cir. 2005).

Amendment 782 amended neither § 2D1.1(d)(1) nor § 2A1.1. Therefore, the

district court correctly concluded that Casado is ineligible for a sentence reduction

under Amendment 782. See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a)(2)(B)

(“A reduction in the defendant’s term of imprisonment . . . is not authorized under

18 U.S.C. § 3582(c)(2) if— [the amendment] does not have the effect of lowering

the defendant’s applicable guideline range.”).



       1
        We review de novo a district court’s legal conclusions as to the scope of its authority
under § 3582(c)(2). United States v. Jones, 548 F.3d 1366, 1368 (11th Cir. 2008).
                                                2
              Case: 15-11483    Date Filed: 10/26/2015   Page: 3 of 3


      We decline to consider Casado’s challenges to the sentencing court’s

original guideline calculations under Apprendi and to the substantive

reasonableness of Casado’s sentence because they are “extraneous resentencing

issues” not cognizable in a § 3582(c)(2) proceeding. See United States v. Bravo,

203 F.3d 778, 782 (11th Cir. 2000).

      AFFIRMED.




                                         3